                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

SYDNEY WAYNE CRUTCHFIELD                                                     PETITIONER
Reg #22436-075

v.                          CASE NO. 2:18-CV-00094 BSM

GENE BEASLEY, Warden
FCI Forrest City, Arkansas                                                  RESPONDENT

                                          ORDER

       The proposed findings and recommendation [Doc. No. 9] submitted by United States

Magistrate Judge Patricia S. Harris has been reviewed. No objections have been filed. After

careful review of the record, the proposed findings and recommendation are adopted in their

entirety. Accordingly, this petition is dismissed without prejudice to allow petitioner Sydney

Crutchfield to exhaust his administrative remedies.

       IT IS SO ORDERED this 5th day of November 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
